DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 22 March 2021 has been entered. Claims 1, 9 and 18-19 have been amended. Claims 2-3, 15 and 23 have been cancelled. Claims 22-23 have been added. Therefore, claims 10-18 are presently pending in this application.
Claims 1, 5, 8, 10-14 and 16-23 are allowed and claims 4, 6-7 and 9 are canceled based on the examiners amendment and examiners reasons for allowance below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Sean Moorhead on 05 May 2021.
The application has been amended as follows: 
In claim 1, line 3 replace “an expandable chamber having” with --a pliable sleeve forming an expandable chamber, wherein the pliable sleeve comprises a sheet of flexible material, the pliable sleeve having--. In line 8 replace “chamber” with --pliable sleeve--. In line 12 replace “expandable chamber” with --pliable sleeve--. In line 15, replace “length; and” with --length;--. In line 17 replace “configuration.” with --configuration; wherein the second end further comprises an end cap formed from the pliable sleeve, the end cap being configured to accommodate the filter, the filter being seated on the endcap, the end cap comprising a central opening configured to allow exhausted air to exit the filter; and wherein the pliable sleeve is wrapped around a ring to form the opening of the expandable chamber.--. 
Cancel 4.
In claim 5, line 1 replace “claim 4” with --claim 1--.
Cancel claims 6-7.
In claim 8, lines 1-2 replace “claim 7, wherein the pliable sleeve is wrapped around the ring to form the opening; and wherein” with --claim 1, wherein--.
Cancel claim 9.
In claim 10, line 2 replace “a pliable” with --the pliable--.
In claim 11, line 1 replace “claim 7” with --claim 1--.
In claim 13, line 1 replace “claim 4” with --claim 1--.
In claim 14, line 1 replace “The portable containment device according to claim 1, wherein the portable containment device is provided in a container” with --A system comprising the portable containment device of claim 1 and a container, wherein the portable containment device is provided in the container--.
In claim 16, line 1 replace “The portable containment device according to claim 14,” with --The system according to claim 14,--.
In claim 17, line 1 replace “The portable containment device according to claim 14,” with --The system according to claim 14,--.
In claim 18, lines 8-11 replace “sleeve; wherein the filter is secured to a periphery of the circumferential side wall and the lower wall via stitching, wherein” with --sleeve; wherein--. In line 11 replace “the filter” with --the disk-shaped particulate filter--. In line 15 replace “configured to be expandable in the longitudinal direction when” with --configured to have an expanded configuration having a first longitudinal length between the opening and the disk-shaped particulate filter when--. In line 16 replace “and collapsible in the longitudinal direction when” with --and the sleeve is configured to have a compressed configuration having a second longitudinal length between the opening and the disk-shaped particulate filter when--. In line 17 replace “while in a compressed” with --while in the compressed--. In lines 18-19 replace “configuration; wherein” with --configuration; wherein the first longitudinal length is greater than the second longitudinal length; and wherein the portable containment device is disk-shaped in the compressed configuration and has a tubular shape in the 
In claim 23, in lines 3-10 replace “nose; wherein the sleeve has a first longitudinal length between the opening and the filter when the sleeve is in an expanded configuration and a second longitudinal length between the between the opening and the filter when the sleeve is in the compressed configuration, the first longitudinal length being greater than the second longitudinal length; wherein the device is disk-shaped in the compressed configuration and has a tubular shape in the expanded configuration; and wherein the plastic ring maintains the opening in an open configuration” with --nose--.
Response to Arguments
Applicant’s arguments, see the remarks, filed 22 March 2021, with respect to the 35 U.S.C. 102 and 103 rejections of claims 1, 3, 7, 12, 14 and 16 have been fully considered and are persuasive. The 35 U.S.C. 102 and 103 rejections of claims 1, 3, 7, 12, 14 and 16 have been withdrawn. 
Reasons for Allowance
Claims 1, 5, 8, 10-14 and 16-23 are allowed and claims 4, 6-7 and 9 are canceled. The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the specific structure and functional recitation as claimed in amended claim 1, “A portable containment device for isolating airborne particles, comprising: a pliable sleeve forming an expandable chamber, wherein the pliable sleeve comprises a sheet of flexible material, the pliable sleeve having a side wall, a first end, and a second end; an opening formed at the first end sized to cover at least a human mouth without covering the eyes, nostrils, or nose; and a filter arranged at the second end, the filter being operable to entrap airborne particles entering the opening formed at the first end; wherein the pliable sleeve is configured to have an expanded configuration having a first longitudinal length between the opening and the filter when operating the portable containment device and a compressed configuration having a second longitudinal length between the opening and the filter for storing the portable containment device; wherein the pliable sleeve is longitudinally expandable between the opening and the filter to keep the opening open while in the compressed configuration; wherein the wherein the first longitudinal length is greater than the second longitudinal length; and wherein the device is disk-shaped in the compressed configuration and has a tubular shape in the expanded configuration; where the second end further comprises an end cap formed from the pliable sleeve, the end cap being configured to accommodate the filter, the filter being seated on the endcap, the end cap comprising a central opening configured to allow exhausted air to exit the filter; wherein the pliable sleeve is wrapped around a ring to form the opening of the expandable chamber”.
The closet prior arts of record are Moravec (2010/0018532 A1) and Aharoni (2014/0182592 A1). 
In figures 1-4 Moravec discloses a portable containment device 10 for isolating airborne particles (see para. [0010]), comprising: an expandable chamber 12/19 having a side wall 12, a first end, and a second end; an opening 14 formed at the first end sized to cover at least a human mouth (see para. [0013]). 
In figures 8b-9a Aharoni teaches that a filter 38 is arranged at a second end 16 of a device 10, the filter 38 being operable to entrap airborne particles entering the opening formed at the first end 14 (see paras. [0099]-[0102]). 
Moravec in combination with Aharoni discloses that the chamber is configured to have an expanded configuration when operating the portable containment device and a compressed configuration for storing the portable containment device, and wherein the expandable chamber (as taught by Moravec) is longitudinally expandable between the opening (as taught by Moravec) and the filter (as taught by Aharoni) to keep the opening open while in the compressed configuration (see fig. 3 of Moravec and paras. [0011], [0013] and [0029]-[0031] of Moravec).
The prior art does not, neither alone or in combination, disclose the limitations of “pliable sleeve is configured to have an expanded configuration having a first longitudinal length between the opening and the filter when operating the portable containment device and a compressed configuration having a second longitudinal length between the opening and the filter for storing the portable containment device; wherein the expandable chamber pliable sleeve is longitudinally expandable between the opening and the filter to keep the opening open while in the compressed 
Amended claim 1 has been found allowable since any conclusion of obviousness would be based on improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure. Claim 18 similar limitations and is allowable for the above reasons. Therefore, claims 1, 5, 8, 10-14 and 16-23 are allowed and claims 4, 6-7 and 9 are canceled as recited in the examiner’s amendment above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Markowitz (5,350,513 A) is cited to show a filter with an expandable chamber.
Lambert (5,016,628 A) is cited to show a disposable carbon dioxide absorber.
Aita et al. (4,848,366 A) is cited to show an exhaust mask system with an expandable chamber.
Schlobolm (4,562,837 A) is cited to show a telescopic filter device.
Pampuch (3,735,571 A) is cited to show a filter with an expandable chamber.
Bogacik (3,548,823 A) is cited to show a filter with an expandable chamber.
Lehmberg (2,269,461 A) is cited to show a telescopic filter device.
Cataldo (1,491,674 A) is cited to show a tubular device with a filter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        


/TU A VO/Primary Examiner, Art Unit 3785